Citation Nr: 1218018	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-48 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine with old compression fracture at C6.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from April 1961 to August 1961, and from October 1961 to August 1962.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected cervical spine disability is more disabling than is reflected in the current 20 percent evaluation.  

The record reflects that a statement of the case (SOC) addressing the claim was issued in September 2009.  Following transfer of the appeal to the Board, additional records were associated with the claims file, to include a private MRI of the cervical spine.  This evidence is non-duplicative of the evidence already of record and is relevant to the issue of an increased rating for the cervical spine disability.  The Board further finds good cause for the late submission of the evidence.  Unfortunately, however, Veteran did not accompany the evidence with a waiver of his right to have the RO initially consider the evidence.  Accordingly, the case must be remanded.  See 38 C.F.R. § 20.1304 (2011). 

Additionally, it appears that there are other reasons for remanding the case.  The Veteran has basically asserted that his neck impairment has worsened since he was last examined by VA in April 2009.  In a February 2012 statement, he reported that in August 2011 he awoke with a level of pain that far exceeded his previous experiences.  He stated that at times the pain was so severe that he nearly blacked out.  Additionally, his range of motion had further diminished since 2009.  

The Board notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2) (2011).  To that end, while the 2009 VA examination is not necessarily too old to adequately evaluate his disability, since there may have been a significant change in his condition, the Board finds that a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2009.  The examiner should also render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA neurological and orthopedic examinations.  The neurological examination [to determine the nature and extent of his service-connected degenerative disc disease of the cervical spine with old compression fracture of C6] should be conducted first, and that examination report should be made available to the VA orthopedic examiner in conjunction with that examination of the Veteran.

The claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of his documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

a) The neurologist should describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected cervical spine disc disease.

b) The orthopedic examiner should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

c) Considering all neurological and orthopedic examination findings, the orthopedist should provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

d) The orthopedist should also provide an opinion as to the effect that the service-connected cervical spine disc disease has, if any, on the Veteran's employment and daily life.  Moreover, the orthopedist should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

e) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the September statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


